DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to determine a total computing power demand, determine an available computing power, and adjusting the available computing power. 
The claims recite limitations to determine a total computing power demand, determine an available computing power, and adjusting the available computing power, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic device” in claim 12, “a computer program product” in claim 20, and generic elements such as a processing unit, a memory, and a computer-readable medium; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the determining steps are merely data gathering that can be heard or seen. Finally, the adjusting the available computing power can encompass the user conveying the estimated parameters by voice or writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using an “electronic device” in claim 12, “a computer program product” in claim 20, and generic elements such as a processing unit, a memory, and a computer-readable medium to perform the determining and adjusting steps. The electronic device, processor/memory, program product, and medium are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a an electronic device, a processor/memory, program product and medium to perform the determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 recites, “if the available computing power is unable to meet the total computing power demand, by adjusting a computing load of the computing node, adjusting the available computing power before the at least one user device is switched to being provided the computing service by the computing node”. The claim recites, that “a computing load of the computing node” is adjusted to satisfy the logic statement “if the available computing power is unable to meet the total computing power demand”. If so, then the claim requires “adjusting the available computing power” of the computing node. However, the recitation “adjusting a computing load of the computing node” and “adjusting the available computing power” appear to refer to the same step (i.e. adjusting the available computing power requires adjusting a computing load of the computing node). For example, the Specification at page 15 line 18 - page 16 line 25 enumerates various steps for adjusting the computing load in order to increase the available computing power. Therefore, it is unclear how the invention can properly function by adjusting the available computing power before the at least one user device is switched even when adjusting a computing load of the computing node does not allow for the available computing power to meet the total computing power demand.
Claims 12 and 20 are rejected for the same reasons as claim 1 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malik et al. (US Pat No. 10,042,410).

Regarding claim 1, Malik teaches a method for adjusting a computing load, including: 
determining a total computing power demand of at least one user device (col 2 lines 42-55) that will be switched, due to movement, to being provided a computing service by a computing node (col 1 lines 9-28); 
determining an available computing power of the computing node (col 4 lines 41-50); and 
if the available computing power is unable to meet the total computing power demand, by adjusting a computing load of the computing node (col 4 lines 10-20), adjusting the available computing power before the at least one user device is switched to being provided the computing service by the computing node, so as to meet the total computing power demand (col 4 lines 51-66).

Regarding claim 10, Malik teaches wherein adjusting the computing load includes: determining a length of time required to adjust the computing load; and determining, based on the length of time, the time to start adjusting the computing load (col 3 lines 34-52).

Regarding claim 11, Malik teaches wherein adjusting the computing load includes at least one of the following: migrating a portion of computing load, in the computing load, whose priority is lower than that of the total computing power demand to other computing entities; suspending the provision of services to the portion of low-priority load; and reducing the service quality of the portion of computing load, in the computing load, whose priority is lower than that of the total computing power demand (col 4 lines 51-66).

Regarding claims 12 and 20, they are the device and program product claim of claim 1 above. Therefore, they are rejected for the same reasons as claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomason (US Pat No. 10,986,173) teaches routing user requests to various server/edge devices based on geolocation.
Siddiqui et al. (US PG Pub No. US 2015/0339169) teaches managing computer resources based on changes in usage and consumption.
Wen et al. (“Energy-Efficient Device-to-Device Edge Computing Network: An approach Offloading both Traffic and Computation”; IEEE Communication Magazine; September 2018) teaches reducing latency and energy consumption by leveraging edge computing to offload tasks in close proximity to the user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195